         Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 1 of 7


                   IN THE UNITED STATES DISTRICT COURT
                       OF THE DISTRICT OF COLUMBIA

JASON LEOPOLD,                         )
6824 Lexington Avenue                  )
Los Angeles, CA 90038                  )
                                       )
BUZZFEED INC.,                         )
111 East 18th Street, 13th Floor       )
New York, NY 10003                     )
                                       )
       Plaintiffs,                     )
                                       )
       v.                              )
                                       )
U.S. DEPARTMENT OF HOMELAND            )
SECURITY,                              )
2707 Martin Luther King Jr. Avenue SE  )
Washington, DC 20528                   )
                                       )
NATIONAL PROTECTION AND                )
PROGRAMS DIRECTORATE,                  )
1616 Fort Myer Drive                   )
Arlington, VA 22209                    )
                                       )
OFFICE OF INTELLIGENCE & ANALYSIS, )
2707 Martin Luther King Jr. Avenue, SE )
Washington, DC 20528                   )
                                       )
OFFICE FOR CIVIL RIGHTS                )
AND CIVIL LIBERTIES,                   )
2707 Martin Luther King Jr. Avenue, SE )
Washington, DC 29528-0190              )
                                       )
OFFICE OF OPERATIONS                   )
COORDINATION AND PLANNING,             )
2707 Martin Luther King Jr. Avenue, SE )
Washington, DC 29528-0190              )
                                       )
FEDERAL EMERGENCY MANAGEMENT           )
AGENCY,                                )
500 C Street, S.W.                     )
Washington, D.C. 20472                 )
                                       )
TRANSPORTATION SECURITY                )
ADMINISTRATION,                        )
601 South 12th Street,                 )
            Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 2 of 7


Arlington, VA 20598                                 )
                                                    )
U.S. SECRET SERVICE,                                )
950 H Street, NW, #7800                             )
Washington, DC 20223                                )
                                                    )
U.S. CUSTOMS AND BORDER                             )
PROTECTION,                                         )
1300 Pennsylvania Avenue, NW                        )
Washington, DC 20229                                )
                                                    )
       Defendants.                                  )

                                        COMPLAINT

       1.     Plaintiffs, JASON LEOPOLD and BUZZFEED INC., bring this Freedom of

Information Act suit to force Defendant agencies to produce records regarding the attack on the

United States Capitol on January 6, 2021.

                                            PARTIES

       2.      Plaintiffs JASON LEOPOLD and BUZZFEED INC. are members of the media

and made the FOIA requests at issue in this case.

       3.      Defendants are federal agencies or components of federal agencies subject to the

Freedom of Information Act, 5 U.S.C. § 552.

                               JURISDICTION AND VENUE

       4.      This case is brought under 5 U.S.C. § 552(a)(4)(B) and presents a federal question

conferring jurisdiction on this Court. See 28 U.S.C. § 1331.

       5.      Venue is proper under 5 U.S.C. § 552(a)(4)(B).

                                 THE REQUEST AT ISSUE

       6.      On January 11, 2021, Plaintiffs submitted the following request to the Defendant

agencies, excluding U.S. CUSTOMS AND BORDER PROTECTION (“CBP”):

       [1] All records, such as emails, text messages, memos, letters, directives, threat
       assessments, suspicious activity reporting, intelligence reports and intelligence
       bulletins and assessments and intelligence products, social media postings,

                                              -2-
             Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 3 of 7


       collected by DHS and its component personnel, legal opinions, legal guidance,
       legal memos mentioning or referring to the planning of protests in Washington,
       DC on January 6, 2021 by supporters of President Donald Trump referred to as
       SAVE AMERICA RALLY and STOP THE STEAL and MARCH FOR TRUMP
       and First Amendment demonstrations and OPERATION FIRST AMENDMENT.
       Please be sure this search includes any correspondence sent and received by
       fusion centers, data centers and joint terrorism task forces; FBI, the White House,
       Office of the President and Vice President and the Executive Office of the
       President; Department of Justice, US Marshals Service, Washington, DC Mayor's
       Office and Metropolitan Police Department; the National Park Service and
       Department of Interior; Department of Defense and National Guard Bureau in
       DC; any individual Senator and Congressman/Congresswoman and any House
       and Senate committee; the US Capitol Police. The timeframe for this part of my
       request is December 1, 2020 through the date the search for responsive records is
       located;

       [2] All records, such as emails, text messages, memos, letters, reports, after action
       reports, intelligence assessments and bulletins, intelligence memoranda
       mentioning or referring to the insurrection, the siege, STORM THE CAPITOL,
       that took place at the Capitol building in Washington, DC on January 6, 2021.
       The timeframe for this part of my request is January 6, 2021 through the date the
       search for responsive records is conducted;

       [3] Photographs and audio and video of these January 6, 2021 protests and the
       siege/insurrection that took place at the Capitol building;

       [4] All records, as described in part 1, mentioning or referring to Million MAGA
       March;

       [5] All records mentioning or referring to tweets by Donald Trump that contain
       the words PROTESTS, RALLY, RALLIES[,] ELECTION FRAUD, FRAUD,
       JANUARY SIXTH; [and]

       [6] A copy of each assessment, report, and product provided to DHS from the
       National Capital Region Threat Intelligence Consortium, a DHS-recognized
       fusion center, between December 20, 2020 through the date the search for
       responsive records is conducted. You may limit this request to records providing
       risk assessments, warnings, alerts, emails, after-action reports, and other
       documents regarding marches, protests, rallies, mob action, riots, break-ins, or
       other similar activity within Washington, DC. Please interpret this request
       BROADLY. You may limit this search to those DHS offices most likely to
       receive fusion center data products from the National Capital Region Threat
       Intelligence Consortium.

Exhibit 1.




                                               -3-
             Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 4 of 7


       7.       On January 12, 2021, through FOIA Online, Plaintiffs submitted an identical

request to CBP with an addition of Item 7, which sought “the calendar, briefing book and call

logs for the heads of the offices listed in part 1.” For Item 7, Plaintiffs limited the timeframe to

January 5, 2021, through the date the search for responsive records is conducted. Exhibit 2.

       8.       Plaintiffs also limited the timeframe of Item 4 and Item 5 at CBP’s request. Id.

       9.       The requests all sought expedited processing. Exhibit 1-2.

       10.      On January 11, 2021, U.S. SECRET SERVICE (“USSS”) acknowledged receipt

of the request, granted expedited processing, and assigned reference number 20210270 to the

matter. Exhibit 3.

       11.      On January 12, 2021, OFFICE OF INTELLIGENCE AND ANALYSIS (“I&A”)

acknowledged receipt of the request, granted expedited processing, and assigned reference

number 2021-IAFO-00075 to the matter. Exhibit 4.

       12.      On January 13, 2021, TRANSPORTATION SECURITY ADMINISTRATION

(“TSA”) acknowledged receipt of the request, granted expedited processing, and assigned

reference number 2021-TSFO-00146 to the matter. Exhibit 5.

       13.      On January 13, 2021, CUSTOMS AND BORDER PATROL (“CBP”)

acknowledged receipt of the request, denied expedited processing, sought an extension, and

assigned reference number CBP-2021-023586 to the matter. Exhibit 6.

       14.      On January 19, 2021, USSS stated that it “searched all Program Offices that were

likely to contain potentially responsive records” and located records. USSS stated that it is

“processing” the request “as expeditiously as possible.” Exhibit 7.

       15.      On January 21, 2021, U.S. DEPARTMENT OF HOMELAND SECURITY

(“DHS”) acknowledged receipt of the request, granted expedited processing, sought an

extension, and assigned reference number 2021-HQFO-00408 to the matter. Exhibit 8.


                                               -4-
             Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 5 of 7


       16.      DHS did not make it clear whether it issued the above acknowledgement letters

on behalf of its components, NATIONAL PROTECTION AND PROGRAMS DIRECTORATE

(“NPPD”), OFFICE OF CIVIL RIGHTS AND CIVIL LIBERTIES (“CRCL”), and OFFICE OF

OPERATIONS COORDINATION AND PLANNING (“OCP”).

       17.      On January 21, 2021, in a separate letter, DHS stated that it transferred the request

(2021-HQFO-00408) to its components, Cybersecurity and Infrastructure Security (CISA),

Federal Protective Services (FPS), and the Office of Intelligence and Analysis (I&A) for

processing. Exhibit 9.

       18.      On January 26, 2021, FEDERAL EMERGENCY MANAGEMENT AGENCY

(“FEMA”) acknowledged receipt of the request, sought an extension, and assigned reference

number 2021-FEFO-00197 to the matter. FEMA did not issue a determination on expedited

processing of the request. Exhibit 10.

       19.      On January 27, 2021, I&A acknowledged receipt of the “duplicative” request,

which was forwarded by DHS with reference number 2021-HQFO-00408.                      I&A granted

expedited processing and assigned a new reference number 2021-IAFO-00101 to the matter.

Exhibit 11.

       20.      In that letter, I&A stated that it will “limit” the email searches to the emails of

“I&A Senior Officials and decision-makers within the Washington D.C. area applicable to the

sections responsible for action regarding the subjects” the FOIA request identified. Id.

       21.      On February 19, 2021, Plaintiffs requested an estimated completion date to USSS

and TSA. Exhibits 12-13.

       22.      TSA has not provided Plaintiffs an estimated date of completion.




                                                -5-
             Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 6 of 7


       23.      On February 22, 2021, USSS stated that the “documents responsive” to the

request have been located, “forwarded” to the office for “review and processing,” but it is unable

to provide an estimated date of completion for the request. Exhibit 14.

       24.      On February 22, 2021, in response to Plaintiffs’ request for estimated date of

completion for the request, DHS stated that DHS Privacy Office will take “three to six months to

respond” to the request. Exhibit 15.

       25.      On February 22, 2021, Plaintiffs requested an estimated date of completion for

TSA, FEMA, and OFFICE OF THE CIVIL RIGHTS AND CIVIL LIBERTIES (“CRCL”).

Exhibit 16.

       26.      TSA, FEMA, and CRCL have not provided Plaintiffs an estimated date of

completion.

       27.      As of the date of this Complaint, Defendants have not issued a determination on

the requests or produced any records.

  COUNTS I THROUGH IX – VIOLATION OF FREEDOM OF INFORMATION ACT

       28.      The above paragraphs are incorporated herein.

       29.      The requests seek the disclosure of agency records and were properly made.

       30.      Each Defendant is a federal agency or component subject to FOIA.

       31.      Each Defendant has failed to issue a determination or produce responsive records.

       32.      For the purposes of reference, count numbers apply to each Defendant in the order

that Defendant appears in the caption.

WHEREFORE, Plaintiffs ask the Court to:

       i.       declare that Defendants have violated FOIA;

       ii.      order Defendants to conduct a reasonable search for records and to produce the

                requested records;


                                               -6-
             Case 1:21-cv-00545-TJK Document 1 Filed 03/02/21 Page 7 of 7


      iii.      enjoin Defendants from withholding non-exempt public records under FOIA;

      iv.       award Plaintiffs attorneys’ fees and costs; and

      v.        award such other relief the Court considers appropriate.


Dated: March 2, 2021

                                                      RESPECTFULLY SUBMITTED,

                                                      /s/ Matthew V. Topic

                                                      Attorney for Plaintiffs
                                                      JASON LEOPOLD,
                                                      BUZZFEED INC.

                                                      Matthew Topic, D.C. Bar No. IL 0037
                                                      Joshua Burday, D.C. Bar No. IL 0042
                                                      Merrick Wayne, D.C. Bar No. IL 0058
                                                      LOEVY & LOEVY
                                                      311 North Aberdeen, 3rd Floor
                                                      Chicago, IL 60607
                                                      312-243-5900
                                                      foia@loevy.com




                                                -7-
